TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00443-CV



                                  Austin Pro Nails, Appellant

                                                v.

                                   Sandra Carlson, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-11-007432, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Austin Pro Nails has filed an unopposed motion to dismiss, indicating that

the parties have settled the underlying dispute. We grant Austin Pro Nails’s motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed on Appellant’s Motion

Filed: November 15, 2012